48 N.Y.2d 783 (1979)
The People of the State of New York, Respondent,
v.
Charles J. Panarella, Appellant.
Court of Appeals of the State of New York.
Argued October 8, 1979.
Decided November 15, 1979.
Gerald L. Shargel for appellant.
Michael Kavanagh, District Attorney (Edward M. P. Greene of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed for the reasons stated in the memorandum at the Appellate Division (66 AD2d 968) except insofar as it suggests that there was direct evidence in the record to support the conviction.